Exhibit 10.1

COMMERCIAL LEASE

This lease, made the 15th day of March, 2007 by and between Canvasback Real
Estate & Investments LLC (“Lessor”), and Luna Innovations, Incorporated
(“Lessee”).

WITNESSETH

That Lessor, for and in consideration of the covenants and agreements
hereinafter set forth and further consideration of the rent which Lessee agrees
to pay, hereby leases and demises unto Lessee, and the Lessee hereby takes,
accepts and rents from Lessor, the premises hereinafter set forth for the
period, at the rental, and upon the terms and conditions hereinafter set forth:

 

  1. Premises.

The demised premises, description as follows:

16,400 SF (+/-) of space at 706 Forrest St. Suite 1, Charlottesville, VA 22903
(the “premises”)

 

  2. Existing Conditions.

Lessee accepts premises in its condition as of the execution of the lease.
Lessee acknowledges that it has made whatever physical inspection of the
premises it deems appropriate to ascertain the condition of the premise under
this provision of the lease.

 

  3. Permitted Uses and Manner of Use.

Lessee shall use premises solely as: Office, research and laboratory space.

 

  4. Term.

The lease shall be for a term of seventy nine (79) months beginning on the first
day of May 2007 and shall end at 5:00 pm on the 31st day of December 2013.
Lessee shall have the option to extend the lease for five (5) years at the same
terms and conditions, with an annual percentage rate increase of 4%.

 

  5. Rent.

 

Period

   Monthly Rent    Period Cost

05-1-2007 through 12-31-2007

   $ 15,000.00    $ 120,000.00

01-1-08 through 12-31-08

   $ 15,000.00    $ 180,000.00

1-1-09 through 12-31-09

   $ 22,000.00    $ 264,000.00

01-1-10 through 12-31-10

   $ 22,880.00    $ 274,560.00

1-1-11 through 12-31-11

   $ 23,795.20    $ 285,542.30

1-1-12 through 12-31-12

   $ 24,747.00    $ 296,964.00

1-1-13 through 12-31-13

   $ 25,736.88    $ 308,435.52



--------------------------------------------------------------------------------

  6. Common Area Maintenance.

The Lessor shall maintain, in good and clean condition, the exterior common
areas, including parking lot and sidewalks and shall provide a common dumpster
for Lessee’s use (Not to exceed one pick up per week).

 

  7. Security Deposit.

Upon execution of this lease, Lessee’s deposit with the Lessor the amount of
$15,000.00 (provided the amount previously deposited by Lessee for demised
premises at 705A Dale Avenue ($9864.00) shall be credited against $15,000.00
deposit) to be held by Lessor as security for performance by the Lessee of all
covenants, terms, conditions, and provisions required to be kept and performed
by Tenant under this lease. Lessor, upon written notice to Lessee, may apply all
or part of the security deposit to any unpaid rent or other charges due from
Lessee, or to cure any other defaults of the Lessee. If the Lessor uses any part
of the security deposit, Lessee shall restore the security deposit to its full
amount with ten (10) days after Lessee’s receipt of Lessor’s written request. No
interest shall be paid on the security deposit. The Lessor shall not be required
to keep the security deposit separate from its other accounts and no trust
relationship is created with respect to the security deposit. Lessee shall not
be entitled to apply the security deposit to any rent or other sum due under
this lease. Within thirty (30) days following the expiration of the lease,
Lessor shall return the deposit to Lessee minus the costs of any un-repaired
damage or outstanding charges which costs or outstanding charges shall be
itemized by Lessor when the deposit is returned.

 

  8. Late Fees.

In the event the Lessor does not receive from Lessee any installment of rent
within five (5) business days of the date for which such installment is due, a
late fee of five percent (5%) of the monthly rent installment shall be due as
additional rent. Any rental payment amounts, which are past due more than thirty
(30) days shall bear interest at the rate of ten percent (10%) per year.

 

  9. Cost of Enforcement of the Lease.

Lessee hereby agrees to pay all reasonable costs, expenses, fees, and charges
incurred by Lessor in enforcing by legal action or otherwise, any provisions,
covenants, conditions of the lease including reasonable attorney’s fees, and
Lessee hereby waves the benefit of any homestead or similar exemption laws with
respect to the obligations of this lease.

 

  10. Property Taxes.

Lessor will be responsible for real estate property taxes on the building and
those improvements made or installed in the premises prior to May 1, 2007.
Lessee shall be responsible for all property and business taxes due on his
business property, fixtures, materials, equipment and improvements to the
premises made by the Lessee. If the premises are not separately assessed,
Lessee’s share of the real property tax payable shall be determined from the
assessor’s worksheets or other reasonably available information based solely on
improvements made to the premises by Lessee. Lessor shall make a reasonable
determination of the Lessee’s proportionate share of such real property taxes,
if any, and Lessee shall pay such share to the Lessor within fifteen (15) days
of the Lessor’s written statement.

 

2



--------------------------------------------------------------------------------

  11. Improvements by Lessee.

The Lessee shall have the right, from time to time, to make such alterations and
improvements to, and decoration of, the interior of the premises as shall be
reasonably necessary or appropriate for the conduct of Lessee’s business
therein; provided that prior to the commencement of any such alterations or
improvements the Lessee shall have submitted to Lessor plans in writing of the
proposed alterations and/or improvements. If within fifteen (15) days after such
plans are submitted by the Lessee to the Lessor for approval, Lessor shall not
have given Lessee notice in writing of Lessor’s disapproval, stating the reasons
for such disapproval, such plans and specifications shall be considered approved
by Lessor. Any alteration, addition or improvement made by the Lessee after such
consent shall have been given (including consent obtained due to Lessor’s
failure to respond within the fifteen (15) day period), and any fixtures which
have been installed and which would damage the building if removed, shall remain
the property of Lessee provided that in the event Lessee elects to remove the
same prior to the expiration of the lease term Lessee shall repair any damage
caused in connection with the removal of the same. Lessee shall submit a request
to the Lessor prior to bringing any radioactive or toxic material on the
premises for his review and approval.

In the event that the leasehold improvements by the Lessee are extensive and at
the option of the Lessor, the Lessor may require the Lessee to post a
construction completion bond for the work. The Lessor following satisfaction of
all materials shall release such bond and labor suppliers as evidenced by lien
waivers for the completed construction.

Lessor requires that all plans for alterations or improvements to the premises
meet applicable building code and utility company requirements and shall fit
with the overall aesthetics of the building, as reasonably determined by the
Lessor.

 

  12. Rules and Regulations.

Lessee shall observe and comply with the rules and regulations hereinafter set
forth which are made a part hereof, and with such other further reasonable rules
and regulations Lessor may prescribe, on written notice to the Lessee for the
safety, care and cleanliness of the building and adjacent areas for the comfort,
quiet, safety and convenience of other occupants of the building provided all
such rules shall be applicable to all tenants equally.

 

  13. Repairs and Maintenance.

Lessee shall at its sole expense keep the interior of the premises in good
working order and repair as it was at the commencement of this lease agreement,
reasonable wear and tear expected. A walk through shall be made by
representatives of Lessee and Lessor with ten (10) days of the commencement of
this lease and a checklist shall be prepared which states the condition of all
leased property. Both representatives shall sign this checklist at the time of
the walk through. The Lessor shall complete any repairs noted as required to be
made by the Lessor within a reasonable time. The second walk through shall be
made immediately following the expiration of this lease and the vacation of the
premises by the Lessee and any repairs noted as required by the Lessor. Lessee
shall, in the usual occupancy of the premises, conform to all laws, orders and
regulations of federal, state, municipal governments have jurisdiction and
further agrees to maintain the interior of said leased premises in good and safe
condition. Lessee shall not place equipment with a weight greater than 250 lbs.
per square foot on the ground floor of the building without the written consent
of the Lessor and agrees to indemnify the Lessor for all damages resulting from
the moving, use or placement of any such equipment. Lessee agrees to operate all
equipment in a reasonable manner that will not unreasonably disturb the tenants
below his space.

Lessor agrees to maintain and keep in good repair the heating/cooling systems,
plumbing, electrical systems, roof, the exterior of the building, the grounds,
and the common areas, including the parking areas.

Lessee agrees to operate all heating/cooling systems, plumbing and electrical
systems in accordance with their operating instructions if provided and
consistent with normal operating for such systems.

 

3



--------------------------------------------------------------------------------

  14. Utilities and Services.

Lessee shall pay $1,300 per month to cover electric, water and sewer service for
the premises for the period beginning on May 1, 2007 and ending December 31,
2008. Beginning January 1, 2009, Lessor shall become solely responsible for the
payment of electric, water and sewer service for the premises. Lessee shall pay
for gas, telephone, data lines, security systems, including removal of any waste
materials, which are hazardous in nature, all pallets, excessive packaging
material, and janitorial services upon execution of the lease (5-1-2007).

 

  15. Lessor’s Insurance.

Lessor shall maintain replacement property insurance on the building and general
liability insurance for the building and premises.

 

  16. Destruction by Casualty.

 

  A. Lessee’s Responsibilities.

Lessee shall not be responsible for the destruction or damage to the premises
caused by fire, the elements, casualty or other cause, unless such damage or
destruction is caused by the intentional or gross negligence of Lessee or
Lessee’s agents, servants, visitors, licenses. Lessee shall notify the Lessor
immediately in writing upon the occurrence of any material damage to the
premises.

 

  B. Restoration of Damaged Premises.

If the premises are partially damaged and of the proceeds received by the Lessor
from the insurance policies required to be maintained by Lessor are sufficient
to pay for the necessary repairs, this lease shall remain in effect and the
Lessor shall repair the property as soon as reasonably possible. Lessor may
elect to repair any damage to the Lessee’s fixtures, equipment, or improvements.
If the insurance available to the Lessor is not sufficient to pay the entire
cost of the repair, or if the cause of the damage is not covered by the
insurance policies which the owner maintains, the Lessor may elect to either
repair the damage as soon as possible, in which case the lease shall remain in
full force and effect, or terminate the lease as of the date that the damage
occurred. The Lessor shall notify the Lessee within thirty (30) days after
receipt of notice of damage whether Lessor will repair the damage or terminate
the lease. If the Lessor elects to repair the damage, and if damage is the
result of the acts of intentional or gross negligence of Lessee, then Lessee
shall pay the Lessor the “deductible amount” (if any) under Lessor’s insurance
policies, and of the damage which was solely caused by the intentional or gross
negligence of the Lessee, the difference between the actual cost of the repair
and any insurance proceeds received by the Lessor. If the Lessor elects to
terminate this lease, Lessee may elect to continue this lease in full force and
effect, in which case Lessee shall repair any damage to the property. Lessee
shall pay the cost of such repairs, except that, upon satisfactory completion of
such repairs, the Lessor shall deliver to the Lessee any insurance proceeds
received by the Lessor for the damage repaired by the Lessee. Lessee shall give
Lessor written notice of election within ten (10) days after receiving Lessor’s
notice of termination. If the damage to the property occurs during the last six
(6) months of the lease term, the Lessor may elect to terminate this as of the
date the damage occurred, regardless of the sufficiency of any insurance
proceeds. In such event, Lessor shall not be obligated to repair or restore the
property and the Lessee shall have no right to continue the lease. Lessor shall
notify Lessee of its election within thirty (30) after receipt of notice of the
occurrence of the damage. Notwithstanding anything in this subsection B to the
contrary, in the event Lessor does not restore the premises (unless Lessee
elects to rebuild) and possession given to Lessee within one hundred twenty
(120) days following the damage, Lessee may terminate the lease upon written
notice to Lessor.

 

  C. Destruction of Premises.

If the premises are totally or substantially destroyed by any cause whatsoever,
this lease shall terminate as of the date the destruction.

 

4



--------------------------------------------------------------------------------

  D. Rent Abatement.

If the premises are damaged or destroyed and the Lessor or the Lessee repairs or
restores the property pursuant to the provisions of this Article, the rent
payable during the period of such damage, repair and/or restoration shall be
abated. Except for the abatement of rent, Lessee shall not be entitled to any
compensation, reduction, or reimbursement from Lessor as a result of any damage,
destruction, repair, or restoration of or to the premises. Notwithstanding the
foregoing provisions, in the event the premises shall be damaged by fire or
other insured casualty due to the intentional or gross neglect of the Lessee, of
the Lessee’s servants, employees, contractors, agents, visitors or licenses,
then, without prejudicing any other rights and remedies of the Lessor, there
shall be no apportionment or abatement of any rent.

 

  17. Eminent Domain.

If, the premises or any part thereof or any estate therein, or any other part of
the building materially affecting Lessee’s use of the premises, be taken by
virtue of eminent domain, this lease shall terminate on the date when title
vests pursuant to such taking, and no additional rent shall be owing by Lessee
from that date forward. Lessee shall not be entitled to any part of any award or
any payment in lieu thereof; but Lessee may file a claim for any taking of
fixtures and improvements owned by the Lessee with authority taking said
property by virtue of eminent domain.

 

  18. Insurance.

Upon request by Lessor of occupancy, the Lessee shall provide Lessor with
verification from Lessee’s insurance company showing compliance with the
requirement that it obtain insurance coverage and shall maintain such insurance
coverage necessary to cover the value of Lessee’s property located on or about
the premises. Lessee agrees that Lessor shall not be responsible for any damage
to Lessee’s property located on or about the demised premises caused by fire,
water, or other casualty, unless such damage is caused the intentional or gross
negligence of Lessor, its employees or agents. Lessee shall maintain in force
insurance against liability for personal injury and/or property damage with
limits of no less than $500,000 per occurrence. All insurance required by this
paragraph (18) shall be carried in favor of Lessor and Lessee as their
respective interests may appear and all insurance must be written with companies
acceptable to Lessor and shall require ten (10) business days notice to Lessor
by registered mail of any cancellation or change affecting any interest of
Lessor. Lessee will provide Lessor with its certificate of insurance in lieu of
naming Lessor as an additional secured.

 

  19. Entry by Lessor.

Lessor may enter and have access to the demised premises at any reasonable time,
on at least forty eight (48) hours prior written notice to Lessee (except that
no notice need be given in the case of emergency) for the purpose of showing the
property to potential buyers, investors, tenants, or other parties, or for the
purpose of inspecting or the making of such repairs, replacements, and additions
necessary or desirable either for the Lessee or for other tenants in the
building.

 

  20. Assignment and Subletting.

Lessee shall not assign this lease agreement, sublet the premises, or allow
other to use the premises or any portion thereof without the prior written
consent of Lessor, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, Lessor may assign this lease to any entity
provided Lessor is a stockholder or member thereof.

 

5



--------------------------------------------------------------------------------

  21. Default or Breach.

Each of the following events shall constitute a default or breach of this lease
by Lessee:

 

  A. Lessee, or any successor assignee of Lessee while in possession, shall file
a voluntary petition in bankruptcy or shall voluntarily take advantage of any
act by answer or otherwise, or shall make an assignment for the benefit of
creditors. Similarly, if involuntary proceedings under any bankruptcy law or
insolvency act be instituted against Lessee or if a received or trustee shall be
appointed for all or substantially all of the property of Lessee, and such
proceedings shall not be dismissed if the receivership or trusteeship vacated
within thirty (30) days after the institution of this agreement or appointment.

  B. If five (5) business days have elapsed after Lessee has received written
notice from Lessor that the Lessee has failed to pay any rent or portion thereof
when due under this lease.

  C. If Lessee fails to conform or comply with any of the conditions of this
lease and if a non-performance shall continue for a period of fifteen
(15) business days after written notice thereof from Lessor is received by
Lessee. If performance cannot be reasonably completed within the fifteen
(15) business day period, Lessee shall have failed to make a good faith
commencement of performance within the fifteen (15) business day period and
shall have failed to diligently proceed to completion of performance.

  D. If this lease shall be transferred to or shall be transferred to or shall
pass to or default to any other person except in the manner herein permitted.

 

  22. Effect of Default.

In the event of any default hereunder, as set forth in the immediately preceding
paragraph, the rights of the Lessor shall be as follows:

 

  A. Lessor shall have the right to cancel and terminate this lease as well as
the right, title and interest in Lessee hereunder giving Lessee at least ten
(10) business days notice of the cancellation and termination. Upon the
expiration of the time affixed in the notice in accordance with this paragraph,
this lease and the right, title and interest in Lessee hereunder, shall
terminate in the same manner and with the same force and effect, except as to
Lessee’s liability, as if the date fixed in the notice of cancellation and
termination were the end of the term herein originally determined and Lessee had
not exercised any right to renew said lease there under. As of the date fixed in
said notice of termination and cancellation, Lessor shall have the right to
re-enter the premises and take possession thereof.

  B. Lessor may elect, but shall not be obligated, to make any payment required
of Lessee and to comply with agreement, term or condition required hereby to be
performed by Lessee, and Lessor shall have the right to re-enter the demised
premises for the purpose of correcting or remedying any such default and to
remain until the default has been corrected or remedied, but any expenditure or
the correction by Lessor shall not be deemed waive payments due to the Lessor or
release the default of Lessee or the right of Lessor to take any action as
otherwise would be permissible hereunder in the case of any default.

  C. After the time period mentioned in paragraph 22A has elapsed, Lessor may
remove the property and personnel of Lessee, and restore the premises at the
cost of and for the account of Lessee. Such restoration of premises by Lessor
shall be to a like condition.

  D. Lessee’s liability to Lessor shall survive Lessee’s eviction and Lessor
shall be entitled to recover the rent reserved for the full lease term. Lessor’s
remedies hereunder are in addition to any remedies allowed by law.

 

  23. Subordination.

This lease shall be subordinate to all mortgages or deeds of trust which may now
or hereinafter affect the real estate of which the premises form a part, and
also to all renewals, modification, consolidations and replacements of said
mortgages or deed of trust. Lessee

 

6



--------------------------------------------------------------------------------

shall on demand execute, acknowledge, and deliver to Lessor without expense to
Lessor any and all instruments that may be necessary or proper to subordinate
this lease and all rights therein to any such deeds of trust or renewals,
modifications, extensions and of Lessee shall fail at any time to execute,
acknowledge and deliver any such subordinations, Lessor in addition to any other
remedies available in consequence thereof, may execute, acknowledge and deliver
the same as Lessee’s attorney and in Lessee’s name.

 

  24. Constructive Eviction.

Lessee shall not be entitled to claim constructive eviction from the premises
until Lessee shall first notify Lessor in writing of the condition or conditions
giving rise thereto, and, if the complaints be justified and sufficient to make
out a claim of construction eviction, unless Lessor shall have failed within
fifteen (15) business days after Lessor’s receipt of notice to remedy such
conditions. In the event Lessor breaches any term and condition hereunder and
fails to cure the same within fifteen (15) business days following receipt of
notice from Lessee, Lessee may (i) remedy the breach and Lessor shall be
responsible for the costs thereof which payment shall be made by Lessor to
Lessee within ten (10) days following Lessor’s receipt of notice thereof or
(ii) terminate this lease.

Lessor may show premises to prospective purchasers and mortgagees at any time,
and, during the four months prior to termination of this lease, to prospective
tenants, during business hours upon reasonable notice to Lessee, which said
notice shall not be subject to the requirement of paragraph 27 herein.

All property of Lessee remaining on the premises at the expiration of the lease,
or any renewal thereto shall conclusively be deemed abandoned and may be removed
by the Lessor, and Lessee hereby agrees to reimburse the Lessor the costs of
such removal. Lessor may have any such property stored at Lessee’s risk and
expense.

 

  25. Quiet Possession.

Lessor covenants that so long as Lessee pays the rent and performs the covenants
herein, Lessee shall peaceably and quietly have, hold and enjoy the premises for
the term herein mentioned subject to the provisions of this lease.

 

  26. Public Areas.

Except as otherwise herein provided, Lessor will keep all entry ways, sidewalks,
parking areas in a clean and presentable condition, and will as soon as is
reasonably possible, remove all snow and ice from the parking lots and other
public areas.

 

  27. Notice.

All notices to be given with respect to this lease shall be in writing. Each
notice shall be sent by registered or certified mail, postage prepaid and return
receipt requested, to the party to be notified at the address set forth herein,
or at such address as the party may from time to time designate in writing. Any
notice shall be deemed to have been given at the time it shall received. Nothing
contained herein shall be construed to preclude personal service of summons or
other legal process. All notices to Lessor shall be mailed to the Lessor’s
address at Canvasback Real Estate & Investments LLC, PO Box 2378,
Charlottesville, VA 22902. All notices to Lessee shall be mailed to: Luna
Innovations, PO Box 11704, Blacksburg, VA 24062.

 

  28. Waiver.

No waiver of any breach or default under this agreement shall be deemed to be a
waiver of any subsequent breach or default of the same or similar nature.

 

  29. Miscellaneous.

This lease contains the entire agreement between the parties and cannot be
changed or terminate except by written instrument subsequently executed by the
parties hereto. This lease and the terms and conditions hereof apply to and are
binding on the heirs, legal representatives, successors and assigns of both
parties.

 

7



--------------------------------------------------------------------------------

  30. Other Provisions.

 

  A. Signage. The Lessee shall be entitled to install identification signage at
Lessee’s expense on the exterior of the building. Such signage shall conform to
the requirements of the Charlottesville signage ordinance and approval of the
Lessor. Upon termination of the lease Lessee shall have the sign removed and the
building restored to its original condition.

 

  B. Parking. The Lessee shall be entitled to the exclusive use of 45 parking
spaces.

 

  C. Lessor and Lessee agree that Lessee shall have the use of all lab
cabinetry, vented hood(s), vacuum pump, sinks, back up generators distributing
power to their space, and partitions, and none of the items listed above as of
the date hereof shall be removed by Lessor. Notwithstanding anything here in the
contrary, Lessee agrees to enter into a maintenance agreement with W. E. Brown
or a similar licensed contractor to service the HVAC and the hoods at least
twice a year beginning in October, 2007, provided Lessee shall not be
responsible for any repair or replacements needed.

 

  D. Lessee agrees to contract with a cleaning company to clean the interior of
their space on a weekly base.

 

  E. Lessee will maintain counter tops in good condition, normal wear and tear
accepted.

 

  F. As of May 1, 2007, the existing Commercial Lease between Lessor and Lessee
dated as of March 17, 2003, for the premises located at 705 Dale Avenue
containing approximately 8,500 square feet, shall be deemed terminated and
neither party shall have any further duties or obligations there under except
for outstanding invoices.

 

  G. Notwithstanding the rent required to be paid hereunder, Lessor acknowledges
and agrees that Lessee has the right to terminate this lease, with no penalty,
effective as of December 31, 2008, provided Lessee provides Lessor with written
notice of Lessee election to terminate the lease prior to September 1, 2008.
After December 31, 2008, Lessor and Lessee agree that the Lessee may choose an
early termination of the lease with a written notice to the Lessor 120 days
prior to the requested termination date. Lessor and Lessee further agree that
Lessee shall pay 50% of the balance due Lessor on the remaining rent due for the
full term of the lease. Lessee agrees that all funds due to Lessor be paid in
full prior to vacating the premises, if all funds are not received, as agreed,
Lessor shall be entitled to be paid the entire amount of the original lease.

Witness the following seals and signatures:

 

LESSOR:     Canvasback Real Estate & Investments LLC     /s/ William J.
Nitchmann (SEAL)       3/19/07 William J. Nitchmann       Date Manager      
Title       LESSEE:     Luna Innovations, Incorporated     /s/ Scott A. Graeff
(SEAL)       3/19/07 Scott A. Graeff       Date      

 

8